Title: To James Madison from Morgan Lewis, 12 May 1811
From: Lewis, Morgan
To: Madison, James


Dear Sir,
New York 12th: May 1811
The most singular election we have ever had in this State is closed; and the result, though unknown, is, I fear, favorable to the views of Mr. Clinton; notwithstanding the large and unprecedented majority against him in the district where he resides. This latter circumstance, though insufficient to prevent the attainment of his present Object, I consider as affording an assurance of future disappointment to him. It must convince the Inhabitants of the interior, that Mr. C. has really forfeited the confidence of those who have the best means of knowing his true character—a fact which no assurances could induce a belief of. The circumstance too, of his having received a powerful support from that section of federalists who, to use their own language, would support the Devil, were he hostile to your administration, must open the eyes of many; for the fact is too notorious to be concealed. It is admitted, and regreted by that portion, whose federalism has not taught them to forget that they are Americans.
There is very little diversity of Opinion as to Mr. C.’s ulterior Objects. The Office of Lieut. Governor is too insignificant to attract his Attention, but as a mean of placing him in the Government of the State, and thus assist his views toward that of the United States. To facilitate the accomplishment of these projects, it is believed Mr. Tompkins is prepared (if other provision can be made for himself) to cast the executive functions on Mr C. immediately, by a resignation.
Since I have been in this City, I have found among your friends here, considerable dissatisfaction at seeing, as they say, all the Offices of Government, with but one exception, in the Hands of Clintonians. The emoluments of whose appointments, they alledge, aid the elections against them. One of those Officers, the Marshall of this district, it is asserted has committed repeated Acts of extortion and Oppression, which, if true, certainly ought not to pass unnoticed. In the post Office Department also, I have no doubt, though I cannot designate the Man, much improper Conduct has taken place. Previous to your Election, every News paper containing any thing friendly to it, and every Letter addressed to Individuals suspected of favoring it, were sure to be delayed, while those of a contrary description were regularly forwarded. The same game was played this Spring.
General A——g is writing. I do not know the subject, though from an Observation which fell from his Copyist, I fear he is about to expose, what the Government has thought proper to conceal. Time will disclose. I am most truly Dr sir your friend & Servt.
Morgan Lewis.
